DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of Foreign Application No. EP 17176007, filed June 14, 2017 is acknowledged.

Claim Rejections - 35 USC § 112-Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 2 and 18, the claims recite the limitation “primary parameters” that renders the claims indefinite because the intended scope of the claims are not clear. Given claim 1 recites “a method for providing a secondary parameter in a decision support system to supply a primary parameter to a user” the recitation of the element “secondary parameters” in claims 2 and 18 are 
	Regarding claim 3, which depends on claim 2, the claim fails to resolve the noted deficiency in claim 2 above; and is therefore appropriately rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10, 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al. (US Pub. No. 2018/0018553, hereinafter ‘Bach’) in view of Das et al. (US Pat. No. 10,962,939, hereinafter ‘Das’).

Regarding independent claim 1 limitations, Bach teaches: 
a method for providing a secondary parameter in a decision support system to supply a primary parameter to a user, Bach teaches a method for providing decision support as operations for performing classification decisions in neural network architectures as depicted in Fig 1A, in 0218-0223: …The network can be applied to a new image and is able to e.g. classify an image [i.e. providing a secondary parameter in a decision support system to supply a primary parameter to a user; wherein the secondary parameter, as image data, is provided to supply the primary parameter consider classification decision of an image] as belonging to a specific class, e.g., the class of 'images containing a shark', 'text documents which are news articles' or' persons lacking creditworthiness'.; And in 0282: We have applied the reference score assignment to other realistic images using a pretrained network. The explanations of the classification decisions [i.e. a method for providing a secondary parameter in a decision support system to supply a primary parameter to a user] in the form of the relevance scores highlight the meaningful features of a class [i.e. primary parameter, as class associated with an input image features captured by feature maps, i.e. secondary parameter, associate with the input image], e.g. shark fin for 'shark', round shape for 'cups', mountain shape for 'volcano' etc. Note that the relevance score assignment does not highlight all gradients in the image, but it highlights the discriminative features…)
the method comprising: providing an input data set; (Bach teaches a method for providing classification decisions using neural networks (NNs) as depicted in Fig. 1A:22, in 0044-0045: As shown in FIG. la, the set 16 of items may… be the set of pixels 22 forming an image [i.e. providing an input data set]… Later on, it will made clear that the present application is not restricted to the field of pictures. Rather, the set 16 of items may be a set of items without any order defined among the items. Mixtures there between may be true as well. A first or lowest layer 24 of neurons 12 forms a kind of input of the artificial neural network 10. That is, each neuron 12 of this lowest layer 24 receives [alternatively receiving provided input from a prior layer as depicted in Fig. 1a: i.e. providing an input data set] as its inputs values of at least a subset of the set 16 of items, i.e. at least a subset of the pixel values… In other words, for each item of set 16, its value is input into at least one of the neurons 12 of the lowest layer 24.)
 approximating a secondary parameter based on the input data set by using a sub-system being trained by a machine learning mechanism; (Bach teaches claimed approximation as exacted features and maps as claimed secondary parameter determined based on input data forward propagated from lower level as depicted in Fig. 1a, in 0051-0052: … FIG. la illustrates, for example, that an upstream portion 21 of the network 10, consisting of layers 26 extending from the set 16, i.e. the network's input, to an intermediate hidden layer has been artificially generated or learned [i.e. sub-system being trained by a machine learning mechanism] so as to emulate a feature extraction of image 22 by way of convolutional filters [i.e. using a sub-system being trained by a machine learning mechanism; feature map as secondary parameter], for example, so that each neuron of the (downstream) trailing layer represents a feature value out of feature maps 20 [i.e. approximating a secondary parameter based on the input data set by using a sub-system being trained by a machine learning mechanism]. Each feature map 20 is, for example, associated with a certain characteristic or feature or impulse response or the like.; And alternatively relevance score as claimed approximated parameter, in 0282: … FIG. 9, for example, shows the application of the above-outlined relevance score assignment to a neural network trained to discriminate 1000 classes from the ImageNet data set: The upper images show the input to the network, i.e. the set 16, and the lower images show a heatmap [Alternatively, i.e. approximating a secondary parameter based on the input data set by using a sub-system being trained by a machine learning mechanism; heatmap as secondary parameter] indicating the relevance scores assigned to the pixels according to the above embodiments, one for each input image. The heatmaps may, as outlined above, overlaid onto the input images. One sees that in case of snakes (left image) the pixels representing the shell receive most of the initial relevance score, i.e. are identified as the main reason for resulting in the network's prediction of classifying the image as showing a snake, … And Alternatively, in 0053-0055: … the input image 22 is, in its role as set 16, subject or coupled to network 10. That is, the pixel values of image 22 form the input values for the first layer's 24 neurons 12. These values propagate, as described, along forward direction 14 through network 10 and result into the network output 18…  In particular, FIG. 2a shows in an illustrative manner how the embodiments of the present invention, described in more detail below, operate in order to fulfill the task of relevance score assignment to the items of set 16, which, in the exemplary case of FIG. 2a is the domain of pixels. In particular, FIG. 2a illustrates that this relevance score assignment [i.e. approximating a secondary parameter based on the input data set by using a sub-system being trained by a machine learning mechanism] is performed by a reverse propagation process (back or relevance propagation) [i.e. sub-system being trained by a machine learning mechanism]  according to which a relevance value R is, for example, reversely propagated through network 10 towards the network input, i.e. the set 16 of items, thereby obtaining a relevance score R [i.e. approximating a secondary parameter based on the input data set by using a sub-system being trained by a machine learning mechanism], for each item i of set 16, for each pixel of image.) 
and providing the secondary parameter, the input data set being a shape data set. (Bach teaches as providing claimed secondary parameter as propagated  data through hidden layers, as depicted in Figs. 1A-C, in 0053: Summarizing the above, an application of network 10 in the normal operation mode is as follows: the input image 22 is, in its role as set 16, subject or coupled to network 10. That is, the pixel values of image 22 form the input values for the first layer's 24 neurons 12. These values propagate [i.e. providing the secondary parameter], as described, along forward direction 14 through network 10 and result into the network output 18. In the case of the input image 22 shown in FIG. 1, for instance, the network output 18 would, for example, indicate that this input image [i.e. the input data set being a shape data set] 22 belongs to the third class, the class of images showing a car [i.e. the input data set being a shape data set]; And propagating claimed second parameter, in 0051-0052: … FIG. la illustrates, for example, that an upstream portion 21 of the network 10, consisting of layers 26 extending from the set 16, i.e. the network's input, to an intermediate hidden layer has been artificially generated or learned so as to emulate a feature extraction of image 22 by way of convolutional filters, for example, so that each neuron of the (downstream) trailing layer  [i.e. providing the secondary parameter] represents a feature value out of feature maps 20. Each feature map 20 is, for example, associated with a certain characteristic or feature or impulse response or the like.; And Alternatively, in 0053-0055: … the input image 22 is, in its role as set 16, subject or coupled to network 10. That is, the pixel values of image 22 form the input values for the first layer's 24 neurons 12. These values propagate, as described, along forward direction 14 through network 10 and result into the network output 18…  In particular, FIG. 2a shows in an illustrative manner how the embodiments of the present invention, described in more detail below, operate in order to fulfill the task of relevance score assignment to the items of set 16, which, in the exemplary case of FIG. 2a is the domain of pixels. In particular, FIG. 2a illustrates that this relevance score assignment is performed by a reverse propagation process (back or relevance propagation) [i.e. providing the secondary parameter] according to which a relevance value R is, for example, reversely propagated  [i.e. providing the secondary parameter] through network 10 towards the network input, i.e. the set 16 of items, thereby obtaining a relevance score R, for each item i of set 16, for each pixel of image.); And image data maps as depicted propagation depicted in Figs. 1A-C & 2A-C.
And providing heatmaps for extracting more feature, in 0289: the heatmap could be used for computing additional features for some prediction task [i.e. providing the secondary parameter]. For instance we could use a trained network, apply it to some image and extract more features from regions which are more important….; And provided for processing image pixel features to evaluate neural network and for database storage, in 0331-0323: …Further it should be noted that the heat­map analysis result may be used along with the neural network prediction results, i.e. the prediction, to do some­thing. In particular, relying on both heatmap and prediction results may be advantageous over relying on only the prediction results only because, for example, the heatmap may tell something about the certainty of the prediction. The quality of a neural network can be potentially evaluated by analysis the heatmap… The mapping may be done in graph generator 112. The resulting assignment of pixels to colors, i.e. such as an “heatmap” in case of the relevance-color mapping following some CCT (color temperature)-measure for the colors, can be saved as an image file in a database [i.e. providing the secondary parameter]  or on a storage medium or presented to a viewer by generator 112…)

While Bach teaches the classification decision information associated with supplied image information/data provided to a user as part of the explanation and learning output as disclosed above and depicted in Figs. 1A-C and 2A-C. Bach does not expressly disclose the display of the detected object classification as claimed in limitation, a decision support system to supply a primary parameter to a user. 
Das teaches the display of the detected object classification as claimed in limitation, a decision support system to supply a primary parameter to a user. (Das teaches in 8:2-6: … The interface layer 308 may also provide outputs from the content moderation system 306 to the client 302, such as image classification results [i.e. a decision support system to supply a primary parameter to a user], classification vali­dation requests, classification data, updates and notifica­tions, among others…; And the classification using a neural network to process image input data, in 27:4-17: FIG. 7 illustrates an example classification pipeline 700 that can be utilized in accordance with various embodiments. In this example, a set of images 702 is obtained that can be used to train one or more neural networks 706, such as the neural network of classification module 310 (FIG. 3) to recognize various content represented in those images. These images can come from one or more sources, such as from a content provider or the Internet, and can include representations of various different types of content. In order to function as training data for one or more neural networks, or other such machine learning algorithms, etc., at least some of the images will include (or be associated with) data that indicates that the image belongs to one or more of a plurality of predefined image categories...)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for developing information retrieval and classification algorithms using deep neural networks as disclosed by Das with the method of developing information retrieval and classification using deep neural networks as disclosed by Bach.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods for developing a recognition system that is configured to provide “automated and customizable content moderation using neural networks with fine-grained and dynamic image classification ontology”, (Das, 2:14-17); Doing so will enable the use of deep neural network trained in decision system to provide a plurality of image categories in which a subset of the plurality of image categories define by one or more content moderation settings (Das, 2:14-55); “[s]uch techniques can be utilized to dynamically adjust the content moderation system, including the category ontology and the neural network to produce optimal classi­fication results while minimizing computing resources”, (Das, 4:10-32).

Regarding claim 2, the rejection of claim 1 is incorporated and Bach in combination with Das further teaches the method of claim 1, wherein the shape data set is extracted from primary parameters available to the decision support system. (As depicted in Figs. 1a, 1b and 2c claimed shape data set as any data extracted from input images as using claimed primary parameters as image pixels or image feature maps in Fig. 1b, in 0052-0053: … FIG. la illustrates, for example, that an upstream portion 21 of the network 10, consisting of layers 26 extending from the set 16  i.e. the network's input, to an intermediate hidden layer, has been artificially generated or learned so as to emulate a feature extraction  [i.e. the shape data set]  of image 22 [i.e. wherein the shape data set is extracted from primary parameters available to the decision support system] by way of convolutional filters, for example, so that each neuron of the (downstream) trailing layer represents a feature value out of feature maps 20. Each feature map 20 is, for example, associated with a certain characteristic or feature  or impulse response or the like…an application of network 10 in the normal operation mode is as follows: the input image 22 is, in its role as set 16  [i.e. wherein the shape data set is extracted from primary parameters available to the decision support system], subject or coupled to network 10. That is, the pixel values of image 22 form the input values for the first layer's 24 neurons 12. These values propagate, as described, along forward direction 14 through network 10 and result into the network output 18. In the case of the input image 22 shown in FIG. 1, for instance, the network output 18 would, for example, indicate that this input image 22 belongs to the third class, i.e. the class of images showing a car…; And in 0071: For example, while the embodiment described with respect to FIGS. la and 2a used an image 22 as item set 16, with possibly designing the network 10 in such a manner that the neuron activations of the neurons of one layer thereof represent "local features" of the image, i.e. samples of feature maps 20, the embodiment of FIGS. lb and 2b uses the feature maps 20 as the set 16 of items. That is, network 10 is fed with feature samples of feature maps 20. The feature maps 20  [i.e. wherein the shape data set is extracted from primary parameters available to the decision support system] may have been obtained from the input image 22 by subjecting the same to feature extractors, each extracting a respective feature map 20 from input image 22. This feature extraction operation is illustrated in FIG. lb using arrow 30. A feature extractor may, for instance, locally apply a filter kernel  onto the image 22 so as to derive, per appliance a feature sample, with moving the filter kernel across the image, so as to obtain the corresponding feature map 20 composed of the feature samples arranged, for example, in rows and columns. The filter kernel/template may be individual for the respective feature extractors and the corresponding feature maps 20, respectively…)

	
, wherein the shape data set is extracted from a subset of an image data set. (Bach teaches claimed shape data set as objects or image items extracted image data set as depicted in Fig 1c and Figs.2A-B ,in 0047: FIG. 1, such a network output may, for instance, be a measure for a likelihood that the set 16 of items [i.e. wherein the shape data set is extracted from a subset of an image data set], i.e. in case of FIG. la the image 22, belongs to a certain class or not. The network output 18 may, however, alternatively be a vector. In that case, more than one output neuron 12' exist, and the value of each of these output neurons 12' as obtained at the end of the network's 10 operation forms a respective component of the network output vector. FIG. 1 illustrates, for example, that each component of the network output 18 is a measure measuring a likelihood that set 16  [i.e. wherein the shape data set is extracted from a subset of an image data set] belongs to a respective class associated with the respective component, such as to a class of images "showing a boat", "showing a truck", "showing a car"…; And in 0071: For example, while the embodiment described with respect to FIGS. la and 2a used an image 22 as item set 16, with possibly designing the network 10 in such a manner that the neuron activations of the neurons of one layer thereof represent "local features" of the image, i.e. samples of feature maps 20, the embodiment of FIGS. lb and 2b uses the feature maps 20 as the set 16 of items  [i.e. wherein the shape data set is extracted from a subset of an image data set]. That is, network 10 is fed with feature samples of feature maps 20. The feature maps 20 may have been obtained from the input image 22 by subjecting the same to feature extractors, each extracting a respective feature map 20 from input image 22…)
	
	Regarding claim 4, the rejection of claim 1 is incorporated and Bach in combination with Das further teaches the method of claim 1, wherein the trained sub-system includes an input layer, a plurality of hidden layers and an output layer. (Claimed sub-systems as the paths of the NN in in Figs.1A-C and 2A-C associated with a class decision output (e.g. car, truck) including claimed layers as  The paths intermittently branch during the passage through network 10 as illustrated in FIG. 2 exemplarily. The paths finally end-up in hotspots of increased relevance within the set 16 of items. In the specific example of using an input image 22, as depicted in FIG. 2a, the relevance scores R, indicate, at pixel level, areas of increased relevance within image 22, i.e. areas within image 22 which played the primary role in the network's 10 ending up into the corresponding network output 18…; And input layer, in 0087-0088: Layer-wise relevance propagation in its general form assumes that the classifier can be decomposed into several layers [i.e. wherein the trained sub-system includes an input layer, a plurality of hidden layers and an output layer] of computation. Such layers can be parts of the feature extraction from the image or parts of a classification algorithm run on the computed features… The first layer may be the inputs [i.e. an input layer], the pixels of the image, the last layer is the real-valued prediction output of the classifier …)

Regarding claim 5, the rejection of claim 4 is incorporated and Bach in combination with Das further teaches the method of claim 4, wherein the shape data set is prepared for providing the shape data set to the input layer. (as depicted in Fig. 1C claimed shape data is prepared into subsets and as pixel value information for propagation as depicted in Fig. 2c, in 0053: Summarizing the above, an application of network 10 in the normal operation mode is as follows: the input image 22 is, in its role as set 16 [i.e. wherein the shape data set is prepared for providing the shape data set to the input layer], subject or coupled to network 10. That is, the pixel values of image 22 form the input values for the first layer's 24 neurons 12 [i.e. wherein the shape data set is prepared for providing the shape data set to the input layer]. These values propagate, as described, along forward direction 14 through network 10 and result into the network output 18. In the case of the input image 22 shown in FIG. 1, for instance, the network output 18 would, for example, indicate that this input image 22 belongs to the third class, i.e. the class of images showing a car...; And the preprocessing image input including shape data as depicted in Figs. 1A-C, in 0044-0045: As shown in FIG. 1a, the set 16 of items may, for instance, be the set of pixels 22 forming an image by associating each pixel with a pixel value corresponding to a scene's color or intensity at a spatial location corresponding to the respective pixel's position in the array of pixels of the image 22 [i.e. wherein the shape data set is prepared]. In that case, set 16 is an ordered collection of items, namely an array of pixels. In this case, the items would correspond to the individual pixel values, i.e. each item would correspond to one pixel… A first or lowest layer 24 [i.e. input layer] of neurons 12 forms a kind of input of the artificial neural network 10 . That is, each neuron 12 of this lowest layer 24 receives as its inputs values of at least a subset of the set 16 of items [i.e. wherein the shape data set is prepared for providing the shape data set to the input layer], i.e. at least a subset of the pixel values. The union of the subsets of items out of set 16, the values of which are input into a certain neuron 12 of the lowest layer 24, equals for example set 16, i.e. , in case of FIG. 1a the whole image 22...)

Regarding claim 6, the rejection of claim 5 is incorporated and Bach in combination with Das further teaches the method of claim 5, wherein the shape data set is prepared by sampling. (And the preprocessing image input including shape data as depicted in Figs. 1A-C, in 0044-0045: As shown in FIG. 1a, the set 16 of items may, for instance, be the set of pixels 22 forming an image by associating each pixel with a pixel value corresponding to a scene's color or intensity at a spatial location corresponding to the respective pixel's position in the array of pixels of the image 22 [i.e. wherein the shape data set is prepared]. In that case, set 16 is an ordered collection of items, namely an array of pixels. In this case, the items would correspond to the individual pixel values, i.e. each item would correspond to one pixel [i.e. wherein the shape data set is pre- pared by sampling]… A first or lowest layer 24 of neurons 12 forms a kind of input of the artificial neural network 10 . That is, each neuron 12 of this lowest layer 24 receives as its inputs values of at least a subset of the set 16 of items, i.e. at least a subset of the pixel values. The union of the subsets of items out of set 16, the values of which are input into a certain neuron 12 of the lowest layer 24, equals for example set 16, i.e. , in case of FIG. 1a the whole image 22. In other words, for each item of set 16, its value is input into at least one of the neurons 12 of the lowest layer 24.; And in 0072: Further, it is noted that in case of FIG. 1a and FIG. 2a it has been preliminarily assumed that each pixel of image 22, i.e. each item of 16, carries a scalar. This interpretation may apply in case of a grey scale image 22, for example, with each pixel value corresponding to a grey scale value, for example. However, other possibilities exist as well. For example, the image 22 may be a color image. In that case, each item of set 16 may correspond to a sample or pixel value [i.e. wherein the shape data set is pre- pared by sampling] of one of more color planes or color components of image 22…)

Regarding claim 7, the rejection of claim 4 is incorporated and Bach in combination with Das further teaches the method of claim 4, wherein the shape data set is transformed to an intermediate image data set for providing the intermediate image data set to the input layer. (as depicted in Fig. 1C claimed shape data is prepared into subsets for propagation as depicted in Fig. 2c, in 0053: Summarizing the above, an application of network 10 in the normal operation mode is as follows: the input image 22 [i.e. the shape data set] is, in its role as set 16 [i.e. wherein the shape data set is transformed to an intermediate image data set for providing the intermediate image data set to the input layer], subject or coupled to network 10. That is, the pixel values of image 22 form the input values for the first layer's 24 neurons 12 [i.e. input layer]. These values propagate, as described, along forward direction 14 through network 10 and result into the network output 18. In the case of the input image 22 shown in FIG. 1, for instance, the network output 18 would, for example, indicate that this input image 22 belongs to the third class, i.e. the class of images showing a car...; And the preprocessing image input including shape data as depicted in Figs. 1A-C, in 0044-0045: As shown in FIG. 1a, the set 16 of items may, for instance, be the set of pixels 22 forming an image by associating each pixel with a pixel value corresponding to a scene's color or intensity at a spatial location corresponding to the respective pixel's position in the array of pixels of the image 22 [i.e. wherein the shape data set is transformed to an intermediate image data set for providing the intermediate image data set to the input layer]. In that case, set 16 is an ordered collection of items, namely an array of pixels. In this case, the items would correspond to the individual pixel values, i.e. each item would correspond to one pixel… A first or lowest layer 24 [i.e. input layer] of neurons 12 forms a kind of input of the artificial neural network 10 . That is, each neuron 12 of this lowest layer 24 receives as its inputs values of at least a subset of the set 16 of items [i.e. wherein the shape data set is transformed to an intermediate image data set for providing the intermediate image data set to the input layer], i.e. at least a subset of the pixel values. The union of the subsets of items out of set 16, the values of which are input into a certain neuron 12 of the lowest layer 24, equals for example set 16, i.e. , in case of FIG. 1a the whole image 22…)

Regarding claim 9, the rejection of claim 1 is incorporated and Bach further teaches the method of claim 1, wherein the secondary parameter is provided while the decision support system is running. (Bach teaches as providing claimed secondary parameter as propagated through hidden layers, as depicted in Figs. 1A-C and features and maps as claimed secondary parameter propagated from lower level as depicted in Fig. 1a, in 0051-0052: … FIG. la illustrates, for example, that an upstream portion 21 of the network 10, consisting of layers 26 extending from the set 16, i.e. the network's input, to an intermediate hidden layer has been artificially generated or learned  so as to emulate a feature extraction of image 22 by way of convolutional filters, for example, so that each neuron of the (downstream) trailing layer represents a feature value out of feature maps 20 [i.e. wherein the secondary parameter is provided while the decision support system is running]. Each feature map 20 is, for example, associated with a certain characteristic or feature or impulse response or the like.; And alternatively relevance score as claimed approximated parameter, in 0282: … FIG. 9, for example, shows the application of the above-outlined relevance score assignment to a neural network trained to discriminate 1000 classes from the ImageNet data set: The upper images show the input to the network, i.e. the set 16, and the lower images show a heatmap [Alternatively, i.e. wherein the secondary parameter is provided while the decision support system is running] indicating the relevance scores assigned to the pixels according to the above embodiments, one for each input image. The heatmaps may, as outlined above, overlaid onto the input images. One sees that in case of snakes (left image) the pixels representing the shell receive most of the initial relevance score, i.e. are identified as the main reason for resulting in the network's prediction of classifying the image as showing a snake, … And Alternatively, in 0053-0055: … the input image 22 is, in its role as set 16, subject or coupled to network 10. That is, the pixel values of image 22 form the input values for the first layer's 24 neurons 12. These values propagate [i.e. wherein the secondary parameter is provided while the decision support system is running], as described, along forward direction 14 through network 10 and result into the network output 18…  In particular, FIG. 2a shows in an illustrative manner how the embodiments of the present invention, described in more detail below, operate in order to fulfill the task of relevance score assignment to the items of set 16, which, in the exemplary case of FIG. 2a is the domain of pixels. In particular, FIG. 2a illustrates that this relevance score assignment] is performed by a reverse propagation process (back or relevance propagation) [i.e. wherein the secondary parameter is provided while the decision support system is running] according to which a relevance value R is, for example, reversely propagated through network 10 towards the network input, i.e. the set 16 of items, thereby obtaining a relevance score R, for each item i of set 16, for each pixel of image.) 

Regarding claim 10, the rejection of claim 1 is incorporated and Bach further teaches the method of claim 1, wherein the secondary parameter is provided together with at least one primary parameter. (Bach teaches as providing claimed secondary parameter as propagated values together a primary parameter class feature, as depicted in Figs. 1A-C and Figs. 2A-C, in 0053: Summarizing the above, an application of network 10 in the normal operation mode is as follows: the input image 22 is, in its role as set 16, subject or coupled to network 10. That is, the pixel values of image 22 form the input values for the first layer's 24 neurons 12. These values propagate [i.e. providing the secondary parameter], as described, along forward direction 14 through network 10 and result into the network output 18. In the case of the input image 22 shown in FIG. 1, for instance, the network output 18 would, for example, indicate that this input image 22 belongs to the third class  [i.e. wherein the secondary parameter is provided together with at least one primary parameter], the class of images showing a car  [i.e. wherein the secondary parameter is provided together with at least one primary parameter]; Bach teacher further shape data included in the image data set 22 depicting objects/shapes including a car shape information as depicted in Figs. 1A-C and Fig. 2B; And claimed providing of score and feature maps for shape classification as depicted in Figs 2B, in 0055; And in 0282: We have applied the reference score assignment to other realistic images using a pretrained network. The explanations of the classification decisions [i.e. a method for providing a secondary parameter in a decision support system to supply a primary parameter to a user,] in the form of the relevance scores highlight the meaningful features of a class, e.g. shark fin for 'shark', round shape for 'cups', mountain shape for 'volcano' etc. Note that the relevance score assignment does not highlight all gradients in the image, but it highlights the discriminative features…)

Regarding claims 13, 14 and 15 limitations, Bach teaches respectively, a decision support system, configured for performing the method of claim 1; a non-transitory computer program product including pro- gram code for carrying out the method of claim 1 when executed by a computer; a non-transitory computer-readable medium storing program code, readable and executable by a computer, to perform the method of claim 1 when program elements of the pro- gram code are executed by the computer. (in 0034-00: Although some aspects have been described in the context of an apparatus, it is clear that these aspects also represent a description of the  or responding method, where a block or device corresponds to a method step or a feature of a method step... Some or all of the method steps may be executed by (or using) a hardware apparatus, like for example, a microprocessor, a programmable computer or an electronic circuit… The implementation can be performed using a digital storage medium, for example a floppy disk, a DVD, a Blu-Ray, a CD, a ROM, a PROM, an EPROM, an EEPROM or a FLASH memory [i.e. non-transitory computer program product including pro- gram code for carrying out the method of claim 1 when executed by a computer; non-transitory computer-readable medium storing program code, readable and executable by a computer, to perform the method of claim 1 when program elements of the pro- gram code are executed by the computer], having electronically readable control signals stored thereon, which cooperate (or are capable of cooperating) with a programmable computer system such that the respective method is performed… Generally, embodiments of the present invention can be implemented as a computer program product with a program code, the program code being operative for performing one of the methods when the computer program product runs on a computer [i.e. computer product executing code as claimed  decision support system, configured for performing the method of claim 1; non-transitory computer program product including pro- gram code for carrying out the method of claim 1 when executed by a computer; non-transitory computer-readable medium storing program code, readable and executable by a computer, to perform the method of claim 1 when program elements of the pro- gram code are executed by the computer.]…)
The rejection of claim 1 limitations are incorporated into the rejects of claims 13, 14 and 15 limitations.

Regarding claim 16, the rejection of claim 1 is incorporated and Bach and in combination with Das further teaches the method of claim 1, wherein the decision support system is a clinical decision support system. (Bach clinic images and applications as claimed clinical decision support system in 0006: Classification of images has become a key ingredient in many computer vision applications, e.g. image search [15], robotics [10], medical imaging [i.e. wherein the decision support system is a clinical decision support system][ [50], 49]…; And in 0292: RS assignment can be used in medical  applications [i.e. wherein the decision support system is a clinical decision support system], e.g. as aid for doctors in identifying tumors in pathological images or identify observations in MRI images…)

Regarding claim 17, the rejection of claim 1 is incorporated and Bach and in combination with Das further teaches the method of claim 1, wherein the machine learning mechanism is a deep learning mechanism.  (Bach claimed deep learning mechanism as deep neural network classifier as depicted in Figs. 1A-C and 2A-C and in 0219: Thus, state-of-the-art classifiers such as deep neural networks (DNNs) [i.e. wherein the machine learning mechanism is a deep learning mechanism] work as follows; and in 0281: We show results on two data sets, two sets of results on MNIST which are easy to interpret, and a second set of experiments in which we rely on a 15-layer already trained network  [i.e. wherein the machine learning mechanism is a deep learning mechanism]provided as part of the Caffe open source  package [20], which predicts the 1000 categories from the ILSVRC challenge... On the other side, the results for the pretrained network from the Caffe toolbox demon­strate, that the method works with a deep neural network  [i.e. wherein the machine learning mechanism is a deep learning mechanism] out of the box and does not rely on possible tricks during the training phase..)

Regarding claim 18, the rejection of claim 2 is incorporated and Bach and in combination with Das further teaches the method of claim 2, wherein the shape data set is automatically extracted from the primary parameters available to the decision support system. (As depicted in Figs. 1a, 1b and 2c claimed shape data set as any data extracted from input images as using claimed primary parameters as  … FIG. la illustrates, for example, that an upstream portion 21 of the network 10, consisting of layers 26 extending from the set 16  i.e. the network's input, to an intermediate hidden layer, has been artificially generated or learned so as to emulate a feature extraction  [i.e. the shape data set]  of image 22 [i.e. wherein the shape data set is automatically extracted from the primary parameters available to the decision support system] by way of convolutional filters, for example, so that each neuron of the (downstream) trailing layer represents a feature value out of feature maps 20. Each feature map 20 is, for example, associated with a certain characteristic or feature  or impulse response or the like…an application of network 10 in the normal operation mode is as follows: the input image 22 is, in its role as set 16 [i.e. wherein the shape data set is automatically extracted from the primary parameters available to the decision support system], subject or coupled to network 10. That is, the pixel values of image 22 form the input values for the first layer's 24 neurons 12. These values propagate, as described, along forward direction 14 through network 10 and result into the network output 18. In the case of the input image 22 shown in FIG. 1, for instance, the network output 18 would, for example, indicate that this input image 22 belongs to the third class, i.e. the class of images showing a car…; And in 0071: For example, while the embodiment described with respect to FIGS. la and 2a used an image 22 as item set 16, with possibly designing the network 10 in such a manner that the neuron activations of the neurons of one layer thereof represent "local features" of the image, i.e. samples of feature maps 20, the embodiment of FIGS. lb and 2b uses the feature maps 20 as the set 16 of items. That is, network 10 is fed with feature samples of feature maps 20. The feature maps 20  [i.e. wherein the shape data set is automatically extracted from the primary parameters available to the decision support system] may have been obtained from the input image 22 by subjecting the same to feature extractors, each extracting a respective feature map 20 from input image 22. This feature extraction operation is illustrated in FIG. lb using arrow 30. A feature extractor may, for instance, locally apply a filter kernel onto the image 22 to derive, per appliance a feature sample, with moving the filter kernel across the image, so as to obtain the corresponding feature map 20 composed of the feature samples arranged, for example, in rows and columns. The filter kernel/template may be individual for the respective feature extractors [i.e. wherein the shape data set is automatically extracted from the primary parameters available to the decision support system] and the corresponding feature maps 20, respectively…; And preforming automation using computer executed instructions, in 0034-00: Although some aspects have been described in the context of an apparatus, it is clear that these aspects also represent a description of the  or responding method, where a block or device corresponds to a method step or a feature of a method step... Some or all of the method steps may be executed by (or using) a hardware apparatus, like for example, a microprocessor, a programmable computer or an electronic circuit… The implementation can be performed using a digital storage medium, for example a floppy disk, a DVD, a Blu-Ray, a CD, a ROM, a PROM, an EPROM, an EEPROM or a FLASH memory, having electronically readable control signals stored thereon, which cooperate (or are capable of cooperating) with a programmable computer system such that the respective method is performed… Generally, embodiments of the present invention can be implemented as a computer program product with a program code, the program code being operative for performing one of the methods when the computer program product runs on a computer…)

Regarding claim 19, the rejection of claim 5 is incorporated and Bach and in combination with Das further teaches the method of claim 5, wherein the shape data set is transformed to an intermediate image data set for providing the intermediate image data set to the input layer. ((as depicted in Fig. 1C claimed shape data is prepared into subsets and as pixel value information for propagation as depicted in Fig. 2c, in 0053: Summarizing the above, an application of network 10 in the normal operation mode is as follows: the input image 22 is, in its role as set 16, subject or coupled to network 10. That is, the pixel values [i.e. wherein the shape data set is transformed to an intermediate image data set] of image 22 form the input values for the first layer's 24 neurons 12 [i.e. wherein the shape data set is prepared for providing the shape data set to the input layer]. These values propagate, as described, along forward direction 14 through network 10 [i.e. wherein the shape data set is transformed to an intermediate image data set for providing the intermediate image data set to the input layer] and result into the network output 18. In the case of the input image 22 shown in FIG. 1, for instance, the network output 18 would, for example, indicate that this input image 22 belongs to the third class, i.e. the class of images showing a car...; And the preprocessing image input including shape data as depicted in Figs. 1A-C, in 0044-0045: As shown in FIG. 1a, the set 16 of items may, for instance, be the set of pixels 22 forming an image by associating each pixel with a pixel value corresponding to a scene's color or intensity at a spatial location corresponding to the respective pixel's position in the array of pixels of the image 22 [i.e. wherein the shape data set is transformed to an intermediate image data set]. In that case, set 16 is an ordered collection of items, namely an array of pixels. In this case, the items would correspond to the individual pixel values, i.e. each item would correspond to one pixel… A first or lowest layer 24 [i.e. input layer] of neurons 12 forms a kind of input of the artificial neural network 10 . That is, each neuron 12 of this lowest layer 24 receives as its inputs values of at least a subset of the set 16 of items [i.e. wherein the shape data set is transformed to an intermediate image data set for providing the intermediate image data set to the input layer], i.e. at least a subset of the pixel values. The union of the subsets of items out of set 16, the values of which are input into a certain neuron 12 of the lowest layer 24, equals for example set 16, i.e. , in case of FIG. 1a the whole image 22...)

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al. (US Pub. No. 2018/0018553, hereinafter ‘Bach’), in view of Das et al. (US Pat. No. 10,962,939, hereinafter ‘Das’), and in view further of Li et al. (US Pub. No. 2014/0257804, hereinafter ‘Li’).

wherein the trained sub-system includes more than 5 hidden layers. (Bach teaches using subsystems of a deep neural network ass depicted in Fig. 2c and Fig. 1: depicted at least 5 layers, in 0051: … FIG. la illustrates, for example, that an upstream portion 21 of the network 10, consisting of layers 26 extending from the set 16, i.e. the network's input, to an intermediate hidden layer, has been artificially generated or learned so as to emulate a feature extraction of image 22 by way of convolutional filters, for example, so that each neuron of the (downstream) trailing layer represents a feature value out of feature maps 20… The number of intermediate layers is likewise free and may be equal to one or greater than one [including i.e. trained sub-system includes more than 5 hidden layers].; And in 0281: We show results on two data sets, two sets of results on MNIST which are easy to interpret, and a second set of experiments in which we rely on a 15-layer already trained network including [i.e. trained sub-system includes more than 5 hidden layers]…)
While Bach teaches the classification of image data using deep neural networks having a number of intermediate layers greater than one as noted above for mapping input images to output classifications, in 0006: Classification of images has become a key ingredient in many computer vision applications, e.g. image search [15], robotics [10], medical imaging [50], object detection in radar images [17] or face detection [ 49]. Neural networks [ 6] are widely used for these tasks and were among the top submissions in competitions on image classification and ranking such as ImageNet [1]…; Using Deep neural networks for mapping input data to an output as disclose above and depicted in Figs. 1A-C and 2A-C.
Bach and Das do not expressly teach the neural network that includes more than 5 hidden layers.
Li teaches the neural network that includes more than 5 hidden layers. (Li  teaches in 0026: … The DNN 102 includes a plurality of layers 104. The plurality of layers 104 include an input layer that  includes more than 5 hidden layers], up to 1000 hidden layers [i.e. includes more than 5 hidden layers], etc…)
The Bach, Das, and Li references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and classification using machine learning systems and algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for developing data processing and recognition algorithms using deep neural networks as disclosed by Li with the method of developing information retrieval and classification using deep neural networks as collectively disclosed by Bach and Das.
One of ordinary skill in the arts would have been motivated to combine the disclosed methods for developing a recognition system that is configured to perform a recognition task regardless of whether a feature vector can be fully populated based upon an input data set or whether a portion of the feature vector remains unpopulated ( e.g., the input data is missing features) using trained deep neural networks, (Li, 0007); Doing so will enable the deep neural network trained through utilization of the heterogeneous training data to perform recognition tasks over input data, regardless of whether the input data is missing features. (Li, 0009).

, wherein the trained sub-system includes more than 10 hidden layers. (Bach teaches using subsystems of a deep neural network ass depicted in Fig. 2c and Fig. 1: depicted at least 5 layers, in 0051: … FIG. la illustrates, for example, that an upstream portion 21 of the network 10, consisting of layers 26 extending from the set 16, i.e. the network's input, to an intermediate hidden layer, has been artificially generated or learned so as to emulate a feature extraction of image 22 by way of convolutional filters, for example, so that each neuron of the (downstream) trailing layer represents a feature value out of feature maps 20… The number of intermediate layers is likewise free and may be equal to one or greater than one [including i.e. trained sub-system includes more than 10 hidden layers]; And in 0281: We show results on two data sets, two sets of results on MNIST which are easy to interpret, and a second set of experiments in which we rely on a 15-layer already trained network including [i.e. trained sub-system includes more than 10 hidden layers]…)
While Bach teaches the classification of image data using deep neural networks having a number of intermediate layers greater than one as noted above for mapping input images to output classifications, in 0006: Classification of images has become a key ingredient in many computer vision applications, e.g. image search [15], robotics [10], medical imaging [50], object detection in radar images [17] or face detection [ 49]. Neural networks [ 6] are widely used for these tasks and were among the top submissions in competitions on image classification and ranking such as ImageNet [1]…; Using Deep neural networks for mapping input data to an output as disclose above and depicted in Figs. 1A-C and 2A-C.
Bach and Das do not expressly teach the neural network that includes more than 10 hidden layers.
 includes more than 10 hidden layers. (Li teaches in 0026: … The DNN 102 includes a plurality of layers 104. The plurality of layers 104 include an input layer that receives a feature vector, wherein entries of the feature vector corre­spond to features extracted from a frame of a captured obser­vation. Such captured observation may be an image, a video signal, an acoustic signal, etc. The layers 104 also include a plurality of hidden layers, wherein each hidden layer in the plurality of hidden layers comprises a respective plurality of nodes. For instance, the plurality of hidden layers can include at least three hidden layers. In an exemplary embodiment, the number of hidden layers may be up to 100 hidden layers [i.e. includes more than 10 hidden layers], up to 1000 hidden layers [i.e. includes more than 10 hidden layers], etc…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bach, Das, and Li for the same reasons disclosed above.

	
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bach et al. (US Pub. No. 2018/0018553, hereinafter ‘Bach’), in view of Das et al. (US Pat. No. 10,962,939, hereinafter ‘Das’), and in view further of Smith (US Pub. No. 2018/0322660).

Regarding claim 11, the rejection of claim 1 is incorporated and Bach. Bach in combination with Das further teaches the method of claim 1, wherein, in an … mode, the sub-system is trained by a plurality of training shape data sets. (Bach teaches computing claimed parameter by training the deep neural network as depicted in Fig. 1a, in 0051-0052: … FIG. la illustrates, for example, that an upstream portion 21 of the network 10, consisting of layers 26 extending from the set 16, i.e. the network's input [i.e. trained by a plurality of training shape data sets], to an intermediate hidden layer has been artificially generated or learned  so as to emulate a feature extraction of image 22 by way of [using machine leaning  to learn claimed parameters, i.e. wherein, in an … mode, the sub-system is trained by a plurality of training shape data sets]. Each feature map 20 is, for example, associated with a certain characteristic or feature or impulse response or the like.) 
While Bach teaches the training processing using the claimed data sets as noted previously. Bach does not expressly teach the training process as part of an offline stage as claimed: wherein, in an offline mode, the sub-system is trained by a plurality of training … data sets.
Smith does expressly teach claim 11 limitation, wherein, in an offline mode, the sub-system is trained by a plurality of training … data sets. (In 0051- 0053: In one embodiment, the training data 406 may include a plurality of images for the same specimen (e.g., a particle, tissue, cell, or any other object or material captured in a sample)... Once the network or machine learning algorithm 402 is trained, the network or machine learning algorithm 402 may be used to identify or predict the type of particle within an image. For example, an unclassified image 410 (or previously classified image with the classification informa­tion removed) is provided to the network or machine learning algorithm 402 and the network or machine learning algorithm 402 outputs a classification 412… In one embodiment, both offline [i.e. wherein, in an offline mode, the sub-system is trained by a plurality of training … data sets] and online training of the network or machine learning algorithm 402 may be performed. …)
The Bach, Das, and Smith references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing information retrieval and classification using machine learning systems and algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the prior art for developing data processing and recognition algorithms using deep neural networks as disclosed by Smith with the method of developing 
One of ordinary skill in the arts would have been motivated to combine the disclosed methods for developing a classification system for classifying image data including a particular type of particle within regions of the image using deep neural networks (Smith, 0018). Doing so will enable developing systems, methods, and platforms that allows for changes to the classifications for specific particles or images to be tracked, (Smith, 0020). Tracked classifications help provide additional data about the accuracy of classifications, (Smith, 0020).

Regarding claim 12, the rejection of claim 1 is incorporated and Bach in combination with Das and Smith further teaches the method of claim 1, wherein in the … the second parameter is calculated. (Bach teaches computing claimed parameter by training the deep neural network) (Bach teaches claimed approximation as feature maps determined based on input data forward propagated from lower level as depicted in Fig. 1a, in 0051-0052: … FIG. la illustrates, for example, that an upstream portion 21 of the network 10, consisting of layers 26 extending from the set 16, i.e. the network's input, to an intermediate hidden layer has been artificially generated or learned [i.e. wherein in the … the second parameter is calculated] so as to emulate a feature extraction of image 22 by way of convolutional filters, for example, so that each neuron of the (downstream) trailing layer represents a feature value out of feature maps 20 [using machine leaning  to learn claimed parameters, i.e. wherein in the … the second parameter is calculated]. Each feature map 20 is, for example, associated with a certain characteristic or feature or impulse response or the like.; And alternatively relevance score as claimed approximated parameter, in 0282: … FIG. 9, for example, shows the application of the above-outlined relevance score assignment to a neural network trained to discriminate 1000 classes from the ImageNet data set: The upper images show the input to the network, i.e. the set 16, and the lower images show a heatmap [i.e. wherein in the … the second parameter is calculated] indicating the relevance scores assigned to the pixels according to the above embodiments, one for each input image. The heatmaps may, as outlined above, overlaid onto the input images. One sees that in case of snakes (left image) the pixels representing the shell receive most of the initial relevance score, i.e. are identified as the main reason for resulting in the network's prediction of classifying the image as showing a snake, …) 
While Bach teaches the training processing using the claimed data sets to compute claimed parameter as noted previously. Bach does not expressly teach the training process as part of an offline stage as claimed: wherein, in the offline mode, … parameter is calculated.
Smith does expressly teaches, wherein, in the offline mode, … parameter is calculated. (in 0053-0054: … In one embodiment, both offline [i.e. wherein, in an offline mode, the sub-system is trained by a plurality of training … data sets] and online training of the network or machine learning algorithm 402 may be performed…FIG. 5 provides a graphical representation of clas­sifying or detecting particles in an image 502 using a sliding window 504 to classify sub-portions of the image and generate a heat map [i.e. wherein, in the offline mode, … parameter is calculated] 506. In one embodiment, the classifi­cation system 104 may generate the heat map 506 by analyzing a portion of the image 502 within a current position of the window 504 using the network or machine learning algorithm 402 to classify or detect particles within the window 504. For example, the window 504 may start at the upper left corner of the image 502 and the network or machine learning algorithm 402 may output a classification for that region…)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Bach, Das, and Smith for the same reasons disclosed above.
Conclusion
as listed below:
Georgescu et al. (US Pub. No. 2015/0238148): processing image data using deep neural networks for retrieving and classifying regions and objections with image data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLUWATOSIN O ALABI/            Examiner, Art Unit 2129